MEMORANDUM **
In these consolidated cases, Jason Dean Smith appeals from the 78-month sentence imposed following his guilty-plea convictions for conspiracy to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846, and exporting defense articles without a license, in violation of 22 U.S.C. § 2778. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Smith contends that his sentence is unreasonable because the district court judge failed to consider the pain, suffering and injury caused by improper medical care he received while in prison. We conclude that there was no procedural error and that Smith’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.